Citation Nr: 0501714	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  03-10 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from May 1983 to April 1986.

Initially, the Board of Veterans' Appeals (Board) notes that 
while it has determined that the evidence received since the 
last final denial of the claims warrants the reopening of the 
claim for service connection for PTSD, the Board further 
finds that remand of this claim is now required for 
additional evidentiary development by the Department of 
Veterans Affairs (VA).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the regional office (RO) via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  An application to reopen claims for service connection 
for a low back disorder and PTSD was denied by a June 2000 
rating decision which was not appealed.

2.  The evidence submitted since the June 2000 rating 
decision pertinent to the application to reopen the claim for 
service connection for PTSD bears directly and substantially 
on the specific matter under consideration, is neither 
cumulative nor redundant, and is, by itself or in combination 
with other evidence, so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  The evidence submitted since the June 2000 rating 
decision pertinent to the application to reopen the claim for 
service connection for a low back disorder is either 
cumulative or redundant, or does not bear directly and 
substantially on the specific matter under consideration, and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The June 2000 rating decision which denied an application 
to reopen a claim for service connection for a low back 
disorder, is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2004); 38 C.F.R. § 3.156 (2001); 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).

2.  New and material evidence has been submitted since the 
June 2000 rating decision only with respect to the claim for 
service connection for PTSD, and that claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2004); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The veteran seeks to reopen claims of service connection for 
a low back disorder and PTSD.  The claims were last denied in 
a June 2000 rating decision.  However, prior to proceeding 
with an examination of the claims to reopen, the Board must 
first determine whether the appellant has been apprised of 
the law and regulations applicable to this matter and the 
evidence that would be necessary to substantiate the claims 
in accordance with the Veterans Claims Assistance Act (VCAA) 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

Assuming the claims were to be reopened, VA's duty to assist 
would be triggered and VA would then be required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A. 

Following the September 2000 receipt of the veteran's 
application to reopen the claims, and prior to the RO's 
initial adjudication of the application in May 2001, a 
November 2000 letter requested that the veteran furnish more 
details regarding the times and places of in-service 
treatment so that alternative sources of service medical 
records might be located (efforts to obtain the veteran's 
service medical records had not been successful).  When no 
response to the November 2000 letter had been received, a 
March 2001 rating decision denied the veteran's application, 
advising the veteran that it was his responsibility to submit 
new and material evidence in order to reopen his claims.  The 
veteran was further advised as to the definition of material 
evidence as evidence that bears directly and substantially 
upon the issue for consideration.  Thereafter, following the 
receipt of additional statements and evidence from the 
veteran in April 2002, the veteran was provided with a 
January 2003 letter, which reiterated the type of evidence 
that supported a claim for service connection, including 
evidence of a current disability. 

Thus, the January 2003 letter advised the veteran of the type 
of evidence needed to substantiate his application to reopen, 
and that it was his obligation to come forward with such 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Thereafter, in the April 2003 statement of the case, the RO 
found that the evidence still did not support a diagnosis of 
PTSD, and in a November 2003 statement of the case, it again 
noted what constituted new and material evidence, and more 
specifically, indicated that the evidence received since the 
June 2000 rating decision as to the claim for service 
connection for a low back disorder did not demonstrate a 
current low back disorder or link any back disorder to 
service.  While subsequent supplemental statements of the 
case noted that there was now a diagnosis of PTSD, an April 
2004 supplemental statement of the case continued to note 
that the veteran had not provided evidence of a current low 
back disability.  An August 2004 letter from the RO also once 
again explained what constituted new and material evidence.

There is no indication that there are any outstanding 
pertinent medical records or reports that have not been 
obtained or are that are not otherwise sufficiently addressed 
in documents or records already associated with the claims 
file.  
In this regard, although the above-noted communications from 
the RO did not specifically request that the appellant 
provide any evidence in the veteran's possession that 
pertained to the claims as indicated in 38 C.F.R. 
§ 3.159(b)(1) (2004), the appellant has pointed to no 
additional evidence outstanding; he has been continually 
apprised as to the state of the evidentiary record and the 
lack of sufficient evidence to reopen his claim, and has been 
afforded multiple opportunities to support a finding that his 
claimed disorders are related to his military service.  
Indeed, the veteran has repeatedly argued the essential 
merits of the evidence of record based upon these 
advisements.  

Given this dialogue between VA and the veteran, it cannot be 
found that the veteran was unaware of the opportunity to 
provide all possible and relevant evidence in his possession 
that would serve to substantiate the claims.  Thus, the 
appellant was fully notified of the need to provide VA of any 
evidence pertaining to these claims.  All that is essentially 
required under the VCAA is that claimants are advised of what 
evidence would substantiate the claims at issue and given the 
opportunity to submit such information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, because each of the essential content 
elements of a VCAA notice has been fully satisfied, any error 
in not providing a single notice to the appellant covering 
all content requirements is harmless error.  
Regarding the issue of whether new and material evidence has 
been submitted to reopen the previously denied claims, the 
VCAA left intact the requirement that new and material 
evidence be presented or secured with respect to a disallowed 
claim before that claim can be reopened.  38 U.S.C.A. § 
5103A(f).  Because the veteran has not provided new and 
material evidence as to the claim for service connection for 
a low back disorder, nor has he alluded to the existence of 
such information that has not been obtained, there is no duty 
to assist the veteran in further development of this claim.

Finally, with respect to the application to reopen the claim 
for service connection for PTSD, in view of the Board's 
decision to reopen the claim, any failure to notify and/or 
assist the veteran under the VCAA cannot be considered 
prejudicial to the veteran.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.


Whether New and Material Evidence has been submitted to 
Reopen the Claims of Service Connection for a Low Back 
Disorder and PTSD

In order to reopen a claim which has been previously denied 
and which is final, the claimant must provide new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2004).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since these claims were received 
before that date (September 2000), the law in effect when the 
claims were filed is applicable.  That is the standard 
discussed above.  In this regard, the record reflects that 
although the RO has more recently provided the veteran the 
most recent version of the regulation applicable to new and 
material claims, 38 C.F.R. § 3.156 (2004), its overall 
analysis reflects that it has continued to apply the version 
in effect at the time the veteran filed his application to 
reopen the claims in September 2000 (38 C.F.R. § 3.156 
(2001)).  The Board also notes that while the RO has also 
reviewed the PTSD claim on a de novo basis, the Board is 
still required to consider whether new and material evidence 
has been received to reopen that claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir.1996).

To be material, evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

Based on the grounds stated for the denial in the June 2000 
rating decision, new and material evidence would consist of 
evidence of a current diagnosis of a low back disorder and 
PTSD, and/or evidence linking such disability to active 
service.  Parenthetically, the Board would point out that 
although it may be argued that this rating action should not 
constitute the last final denial of the issues on appeal 
based on the submission of additional evidence within one 
year of the date of this decision (see 38 C.F.R. § 3.156(b) 
(2001)), the Board's review of the record does not reflect 
the submission of additional evidence within one year of the 
rating action, and thus, the Board finds that the June 2000 
rating decision should serve as the last final denial as to 
each claim.

In this regard, additional evidence received since the June 
2000 rating action includes various VA and private treatment 
records, personal hearing testimony from July 2003, national 
guard duty medical records, service personnel documents, 
records from the Social Security Administration (SSA), unit 
histories, information provided by the Department of the 
Army, and various articles submitted by the veteran in 
support of his claims.  

First, with respect to the issue of entitlement to service 
connection for PTSD, the Board notes that the June 2000 
rating action denied this issue both on the grounds that the 
veteran's reported stressor could not be verified, and on the 
basis that the record still did not demonstrate a confirmed 
diagnosis of PTSD.  However, the evidence obtained since this 
decision now reflects multiple diagnoses of PTSD.  Thus, 
there is clearly evidence that is not merely cumulative of 
prior evidence.  Consequently, the Board finds that the 
additional treatment records in this case bear directly and 
substantially on the specific matter under consideration, are 
neither cumulative nor redundant, and by themselves or in 
combination with other evidence are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, the Board concludes that the claim for 
service connection for PTSD is reopened.  

However, as to the June 2000 rating decision with respect to 
the claim for service connection for a low back disorder, the 
record cannot support a finding that new and material 
evidence to reopen the claim has been submitted.  While this 
evidence does reflect that the veteran has periodically 
received treatment for complaints of back pain, the evidence 
does not reflect a diagnosis of a low back disorder or 
findings of current back disability associated with the 
veteran's complaints.  Morton v. Principi, 3 Vet. App. 508, 
509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  
(Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  



The critical question for the purpose of reopening the claim 
for service connection for a low back disorder was and 
remains whether medical evidence has been submitted that 
reflects the existence of a current low back disorder that is 
related to service, not simply treatment for back pain, and 
the evidence received since the June 2000 rating decision 
still does not adequately address this fundamental question 
as to this claim.  Therefore, the Board has no alternative 
but to conclude that the additional evidence and material 
received in this case as to the claim for service connection 
for a low back disorder is not probative of this essential 
issue and thus is not material.  It is also not material 
because is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2001).


ORDER

New and material evidence not having been submitted, the 
veteran's claim for service connection for a low back 
disorder is not reopened.

New and material evidence having been submitted, the 
veteran's claim for service connection for PTSD is reopened.


REMAND

Having determined that the claim for service connection for 
PTSD should be reopened, the Board has preliminarily reviewed 
the claim on the merits, and has determined that while there 
are numerous diagnoses of PTSD based on the veteran's claimed 
stressors, none of those stressors has been verified.  
However, the Board further finds that some of the veteran's 
asserted stressors allegedly occurred while the veteran's 
unit (4th Battalion, 187th Infantry) was stationed in the 
Sinai between July 1984 and January 1985.  

In particular, the veteran has claimed that he assisted with 
the recovery of civilian casualties that resulted from a 
bombing while in the Sinai, and also witnessed a fellow 
service member suffer serious burns to his legs as a result 
of a cooking accident during this time period.  In addition, 
although the veteran's DD Form 214 does not reflect that the 
veteran had foreign service, other service records indicate 
that the veteran served with this unit between July 1984 and 
January 1985.  

There may be additional personnel records that may confirm 
the veteran's physical presence in the Sinai with the 4th 
Battalion, 187th Infantry between July 1984 and January 1985.  
Moreover, assuming that the veteran was located in the Sinai 
with his unit during this time period, there may also be 
morning reports or other unit records that would document the 
aid rendered to the civilian casualties, and or the burns 
received by the veteran's fellow service member.

Consequently, the Board finds that this issue should be 
remanded so that additional efforts can be made to obtain the 
above-referenced documents.

Accordingly, this case is remanded for the following action:

1.  The veteran should be asked to review 
the accounts of his alleged in-service 
traumatic events and add any additional 
information possible, including a 
comprehensive statement containing as 
much detail as possible regarding the 
stressors to which he alleges he was 
exposed during service.  The veteran 
should be asked to provide to the best of 
his ability any specific details as to 
each of the claimed stressful events, 
such as dates, places, detailed 
descriptions of events, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran should indicate 
which of these alleged stressful events 
he is referring when he writes relative 
to any specific incident.  If there are 
additional stressors, he should note 
those stressors and number them 
accordingly.

The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details, an adequate search for verifying 
information would be difficult or 
impossible.

2.  After the veteran has been afforded 
an opportunity to respond to the request 
set out in the above paragraph, but 
regardless of whether he responds, the 
National Personnel Records Center (NPRC) 
should be contacted and requested to 
provide all of the veteran's personnel 
records, including DA Forms 2 and 2a.

3.  If the information provided in 
response to item 2 confirms the veteran's 
presence with his unit in the Sinai 
during the period of July 1984 to January 
1985, steps should also be taken to 
provide as much detail as possible 
regarding the bombing incident and burn 
incident to the Center for Unit Records 
Research (CURR), so that an effort can be 
made to locate pertinent unit histories, 
morning reports, daily journals, and 
other records that may verify these 
stressors.

4.  After the completion of any 
development deemed appropriate (including 
additional medical evaluation) in 
addition to that requested above, the 
issue of entitlement to service 
connection for PTSD should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


